OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                                    AUSTIN
QouLI)O.MANN                                            ,   i%:
--mm.




       Boara oi Insurance Comrlssionors
       wfo Diviszion
       Austin, Texas
       Dear Mr. Barrow8         '




        July 1, 1940, uh.bh




                                 ity to pay futwe Expense aa-
                                 . Heath in view of a reoerrt
                                In or&w to ot.least take care
                              amOunts from:this dote, till
                             lse us, with a copy for the Coq-
               troller, if in your o@iofi the trip is legal
               am% in tho interest of tho State of Texas so
               that the vizrrzmtsIiiLy
                                     be honorti.
                    ~Th3.strip wa9 m&3, aa ycm tierstand,
               In acoorclmoe with the prjvislons of jrtlcle
               460&a, Section 3# as Zzetied by the Forty-
               sixth Lc,$slatUre,*
                                                           .. .-
                                                                   480


Board of ;Insurance
                  Comudssion%rs- Page 2



          W3 sr% ;rdvisad
                        by you that this joint cxamina-
tion is still in proocss and kir.Reath is still engaged
therein.
          Articl3 4690, Vernon's Revised Civil Statutes,
specificallyauthorizes the ohairnan of the Board of In-
surance COmissloners, either in Ferson or by one or
mre Commission %xamlpors,to visit ad oxadno, either
alono or jointly vith representativesof the Insurance
SupervisingDepartments of other states, oaoh insurance
company not organizedunder the laws of this State but
authoriiedto trimsaot business 111this State. You am
therefore dvisod that, in the opinion of this dspart-
mnt, the trip concerningwhich you mUi    inquiry is for
State business $urpoees rlirwtly concornin~ the Dayart-
mnt of Insurance,by which Lir.Reath is enploged.
           In our Opinion No, o-2467, adclrossedto the
Bonorablo Gee. If.Sheppard, CoLTtroller of Fublia Ac-
00Llnte,this dapartmnf ruled that th3 traveling-expense
ridor appended to Senate Dill 427, Acts of the 46th Lcgis-
latum , ixohibitedthe paymnt of traveling exp%nscs in-
currcclon out-of-Statetrips, unless the written stato-
mnt of the Attorney General that the purpose of tha pro-
;omd trip is for State business purpose shall hav% been
obtained and filed in ailvanceof the trip vith th3 State
Conptroller. A copy of such opinion is enclosocl  horctith.
It  will be observed that in that Instanoo the employee
had completed the trip without procuring an opinion from
the Attorney Goneral advising that the prposo of the
prosos%d trip mm for th3 discharge OS State business.
Tbo prpose of the rider is to require approval of the
trip as being for Stat3 business prpOscs prior to the
incurring of the ex;londitur% for which roimburscmontis
 sought fron;the State. l'hwcfor3, so mch of Zr.
kioath'straveling sxpcnses in connectionwith this
out-of-Stat%trip as vor% incurred prior to the pro-
 curin and filing of this oFin.ionwith the Stat3 Conp-
troller rraynot be *cl by tbo CoE@roll%r; but such
3xpcnses as are incurred after the filing of this opin-
ion with the Comptrollermy be roin&urs%d,if othorwiso
 in order.
         Trusting that the above fully ansuors your in-
                                                     481
Board OS InaarWe   t?omdeeionera- Page 8




                             Very truly yours
                          ATTORIEX QBWRAL OP T3XAS




RVP-MR
Rn010sure